Name: Commission Implementing Regulation (EU) NoÃ 1129/2012 of 26Ã November 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: social affairs;  tariff policy
 Date Published: nan

 1.12.2012 EN Official Journal of the European Union L 331/17 COMMISSION IMPLEMENTING REGULATION (EU) No 1129/2012 of 26 November 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A set put up for retail sale consisting of the following articles:  2 packs of playing cards,  300 poker chips,  a dealer chip,  a DVD with instructions. It is presented in a case made of aluminium with an interior which is specially fitted to contain the articles. The articles are to be used together to play a game of poker. The chips and the DVD are supplementary to the playing cards and cannot be used individually. (1) See image. 9504 40 00 Classification is determined by General Rules 1, 3(b), 5(a) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9504 and 9504 40 00. The articles are put up together to carry out a specific activity of playing a game of poker and therefore fulfil the criteria for classification as goods put up in sets for retail sale. The playing cards give the set its essential character; the other articles are supplementary. The specially fitted case containing the set of articles is to be classified together with the articles. The set is therefore to be classified under CN code 9504 40 00 as playing cards. (1) The image is purely for information.